Citation Nr: 1047534	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1953 to 
December 1957.  He died on July [redacted], 1977.  The appellant is his 
widow.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana.  In that 
decision, the RO denied the claim for service connection for 
cause of death.  

In March 2010, this claim was reopened remanded for further 
development.  As the prior remand has not been complied with, the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In the March 2010 remand, the agency of original jurisdiction 
(AOJ) was asked to issue to the appellant a notice letter in 
compliance with Hupp to include: (1) a statement explaining the 
Veteran was not service-connected at the time of his death and 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  The AOJ was also to send the claims file for an 
opinion, re-adjudicate the case and send the appellant and her 
representative a supplemental statement of the case (SSOC).  

The claims file reflects that in March 2010, the appellant was 
sent a notice letter to the appellant at her "[redacted]" 
address.  Next, a VA opinion was completed regarding the claim.  
Later in March 2010, the notice letter sent to the appellant was 
returned as undeliverable.  The postal notice stated that 
forwarding time had expired; the Hupp notice was returned to the 
sender (VA).  The appellant's new address was given on the postal 
notice.  The new address is the "[redacted]" address.  
The file reflects that the SSOC was also sent to the old 
"[redacted]" address.  

VACOLS indicates that the current record of address has been 
changed to the current "[redacted]" address.  The 
September 2010 Board notice letter was sent to the correct 
address.  However, there is no showing that the appellant ever 
received the Hupp notice letter or SSOC as this correspondence is 
addressed to the wrong address.  

Compliance with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  On remand, the AOJ should ensure that the 
Hupp notice and the SSOC are sent to the correct address, which 
is currently the "[redacted]" address.  The AOJ should 
document the correspondence in the file so the Board may ensure 
compliance.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the appellant a notice letter to the 
correct "[redacted]" address.  The 
letter should be in compliance with Hupp to 
include: (1) a statement explaining the 
Veteran was not service-connected at the time 
of his death and (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.  The letter must 
reflect the correct address on the letterhead 
and a copy should be placed in the file.  

2.  Send the appellant a copy of the SSOC to 
the correct "[redacted]" address.  
The SSOC was created after re-adjudication 
for service connection for cause of the 
Veteran's death.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  The letter with the SSOC must 
reflect the correct address on the letterhead 
and a copy should be placed in the file.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

